Citation Nr: 1241599	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection allergic dermatitis.

3.  Entitlement to service connection for a respiratory disability, to include asthma, pneumonia, or chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006, May 2007, and April 2008 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Muskogee, Oklahoma.

In January 2012, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The issue of entitlement to service connection for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has allergic dermatitis that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a respiratory disability, to include asthma, pneumonia, or COPD, that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for allergic dermatitis is denied.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.380 (2012).

2.  Service connection for a respiratory disability, to include asthma, pneumonia, or COPD, is denied.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection for allergic dermatitis and a respiratory disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated July 2006, September 2006, and January 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  The Board finds that the record contains sufficient evidence to make a decision on the claims.  In this regard, the Board notes that in March 2009, the Veteran submitted a Form 21-4142 reflecting that he had been treated by a Dr. G. between 1980 and 1983 for "allergies," but the Veteran did not provide any address or other contact information.  Therefore, in October 2009, the RO requested that the Veteran provide Dr. G.'s address, but the Veteran did not respond.  

The Board also notes that in January 2012, the Board remanded the Veteran's claim so that the Veteran's records from the Social Security Administration (SSA) could be obtained.  Pursuant to the Board's remand directive, in February 2012, the Veteran's SSA records were associated with the claims file.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in March 2010 relating to his skin and respiratory claims.  A May 2010 addendum was prepared relating to the skin claim.  The March 2010 VA examination reports and the May 2010 addendum reflect that the examiners had an opportunity to review the claims file, including all of the Veteran's service, VA, and private treatment records, and to personally elicit a history from the Veteran and examine him.  The examiner also provided a clear rationale for her conclusions.  Based thereon, the Board finds the March 2010 VA examination reports and May 2010 addendum to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "disability," as used in 38 U.S.C.A. § 1110, generally does not include congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (citing Winn v. Brown, 8 Vet. App. 510 (1996).  Service connection is available, however, for congenital or developmental defects if subject to superimposed disease or injury that occurred in service.  See VA Gen. Coun. Prec. 82-90; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993) (citing VA Gen. Coun. Prec. 82-90).  The Board also notes that the presumption of soundness does not apply to congenital defects, because such defects are not "diseases or injuries" within the meaning of 38 U.S.C.A. § 1110 and 1111.  See Quirin at 397 (citing Terry v. Principi, 340 F.3d 1378, 1385-1386 (Fed. Cir. 2003)).

"Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing."  38 C.F.R. § 3.380 (2012).


Allergic Dermatitis

The Veteran served on active duty from February 1958 to February 1961.  He claims that he has allergic dermatitis that had its onset in service.  

With regard to the Veteran's service treatment records, an October 1958 treatment record reflects the Veteran complained of generalized itching.  A September 1959 record reflects that the Veteran had hay fever and a rash on his arm.  An April 1960 record reflects diagnosed dermatomycosis pedis.  September 1960 records reflect that the Veteran complained of hay fever.  November 1960 treatment records reflect an initial diagnosis of apparent contact dermatitis, and later poison ivy.  

Post-service, October 1975 treatment records from Neosho Memorial Hospital reflect that the Veteran was treated for an acute allergic reaction with urticaria and respiratory distress.  The records reflect that he was brought to the hospital by ambulance for anaphylaxis, as well as urticaria and erythema multiforme over his entire body.  It was noted that he had trouble with hay fever and mild asthma in his childhood years but had been relatively free in his adult life, and that he had experienced three or four episodes of the same type of reaction, although never as severe, and that it was never determined to what the Veteran was allergic.  A later record from the hospitalization reflects that looking back the Veteran felt the reaction was due to milk with ragweed content.

The Board acknowledges that, more recently, February 2002 private treatment records reflect that the Veteran was treated for a flare-up of a rash that was noted as having been present his entire life.  A May 2007 VA treatment record reflects a noted history of urticaria.

The Veteran was provided with a VA examination in March 2010, with a May 2010 addendum.  The VA examiner noted the Veteran's reported history of being told in service that he had poison ivy and using a cream that did not help.  The examiner noted the Veteran's history shown in the service treatment records, as well as his post-service treatment in 1975 treatment for urticaria.  The Veteran reported experiencing continued skin problems post-service and seeing multiple dermatologists and several creams with intermittent improvement.  Two or three times per year, he reported getting flare-ups and getting a steroid injection for treatment that helps for about a month.  The examiner noted that the Veteran's skin condition affected zero percent of his exposed body, and 12 percent of his entire body.  The examiner recorded a diagnosis of atopic dermatitis.  The VA examiner opined that the Veteran had atopic dermatitis that preexisted service and was not caused or aggravated by service.  The examiner explained that the Veteran had been atopic all of his life, that the triad of asthma, hay fever, and eczema is very common in the general population, that these people will have sensitive skin all their lives, their skin will itch if they use hot water or scrub the skin, they are sensitive to changes in temperature and humidity, and working in harsh environments will aggravate the condition but does not cause or produce any permanent change.  The examiner noted that the Veteran's condition did not constitute a disease, and that it could not be cured.

The Board finds the above opinion of the VA examiner to be by far the most probative evidence of record with regard to whether the Veteran has allergic dermatitis or any allergic skin condition that was caused or aggravated by service.  The VA examiner addressed the Veteran's history in service and post-service in detail, and provided a thorough reasoning for her conclusions.  

The Board acknowledges that the VA examiner did not use specifically refer to the Veteran's condition as a "congenital or developmental defect."  The Board nevertheless finds, however, that the VA examiner clearly intended that the Veteran's condition was developmental defect, as it was noted as existing since childhood and the examiner specifically explained that the condition did not constitute a "disease."  Therefore, the Board finds that the presumption of soundness does not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Terry v. Principi, 340 F.3d 1378, 1385-1386 (Fed. Cir. 2003)).  Furthermore, the Board finds that no superimposed injury in service is shown, as the VA examiner explained that the Veteran has been atopic all his life, that his condition would be symptomatic in various circumstances, and that there was no permanent change in severity due to his service and no particular superimposed injury or event was noted by the examiner nor is it shown in any of the evidence of record.  See VA Gen. Coun. Prec. 82-90; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993) (citing VA Gen. Coun. Prec. 82-90).  

The Board acknowledges that in a January 2008 letter, Dr. R.S. reported that the Veteran continues to experience problems with allergic dermatitis, and that he reviewed the Veteran's service treatment records and opined that his allergic dermatitis started while on active duty and continued to be a problem.  The Board notes again, however, that several other medical records, as well as the VA examination report, all reflect that the Veteran has experienced his allergic dermatitis or skin condition since childhood, long before service.  See, e.g., Private Treatment Records, October 1975, February 2002; VA Treatment Records, May 2007.  Based thereon, the Board finds the Veteran's assertions that his skin problems began in service to be not credible, and, consequently, the Board also finds the opinion of Dr. R.S. to be of no probative value.  See Hathaway v. Merit Systems Protection Bd., 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness' testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible). see also DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed.Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony.").

The Board also acknowledges that the Veteran has asserted that he experienced skin problems in service and post-service, and that his type of skin condition may be capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Even so, the Board notes again that the VA examiner, in addressing the Veteran's symptoms in service and continued symptomatology since service, essentially opined that the Veteran's skin condition existed prior to service since his childhood and would continue all of his life, and that although symptoms may occur due to hot water, scrubbing, temperature, humidity, or working in harsh environments, there was no permanent change in the severity of the Veteran's skin condition, and it was not caused by his service.  Based on the VA examiner's medical expertise and thorough rationale, the Board finds the opinion of the VA examiner regarding the etiology of the Veteran's skin condition to be far more probative.  

In summary, the Board finds that the preponderance of the evidence is against granting service connection for allergic dermatitis, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Respiratory Disability

The Veteran also claims that he has a respiratory disability that is related to service.  He essentially asserts that his respiratory condition had its onset in service and is related to his in-service pneumonia.  In the alternative, the Veteran has attributed his respiratory conditions to alleged exposure to volcanic ash and coal smoke while he was serving in Iceland (with at least the alleged ash exposure relating to driving on roads made of volcanic ash, see Form 9).  He has also attributed his respiratory problems to a history of smoking tobacco.  See Statement, May 2007.

March and April 1958 service treatment records reflect that the Veteran had an upper respiratory infection for about two weeks prior to his hospital admission for 27 days for diagnosed pneumonia, the type and cause was noted as unknown when he was discharged.  A June 1958 record reflects the Veteran reported a cough.  A September 1958 record reflects the Veteran reported a cough since March 1958.  An October 1958 record reflects he reported chest pain.  A December 1958 reflects he complained of on/off chest pain since February and coughing at night, and was diagnosed with bronchitis.  A January 1959 and November 1959 records reflect a diagnosed chest cold.  On his January 1961 separation report of medical history, the Veteran wrote "I think I am in good health," but he did check the boxes indicating that he had (in-service) pain or pressure in his chest, chronic cough, chronic or frequent colds.  The physician noted the Veteran's history of hospitalization for pneumonia, that he coughed up blood while hospitalized, and noted pains in the left precordium with upper respiratory infections since.

Post-service, private treatment records dated in January and February 2002 reflect that the Veteran was diagnosed with bronchitis, and that a chest x-ray was negative.

VA treatment records dated since 2007 reflect that the Veteran has been followed at the VA medical center for bronchitis, asthma, COPD, and possible emphysema.  Also, VA treatment records reflect that the Veteran was recently treated for pneumonia in December 2008 and December 2009.

The Veteran was provided with a VA examination relating to his claim in March 2010.  The VA examiner noted the Veteran's history of developing hives and coughing in service and then being treated for pneumonia.  The examiner also noted the Veteran's history of being transferred to Iceland and having some exposure there to soot and ashes, and that the Veteran reported smoking up to two packs per day in service until 1975 when he quit smoking.  His post-service employment as a pipeline worker was also noted (in that regard, private treatment records also reflect a history of asbestos exposure, see January 2002).  The examiner noted that the Veteran had been treated for eight to ten years for diagnosed emphysema and asthma, and that the Veteran complained of daily shortness of breath and wheezing.  Pulmonary function tests revealed normal spirometry, and a chest x-ray revealed COPD.  The examiner recorded a diagnosis of COPD, and opined that the Veteran's lung conditions, emphysema (COPD) and asthma are not caused by pneumonia, which constitutes an acute respiratory infection that resolved without sequelae in service.  With regard to the Veteran's emphysema/COPD in particular, the examiner opined that it was more likely than not related to his history of smoking tobacco.

The Board finds the above opinion of the VA examiner to be the most probative evidence of record with regard to whether the Veteran has a respiratory disability that is related to service.  The VA examiner reviewed the claims file, took into account the Veteran's history, and provided a thorough rationale for her opinions.  

The Board acknowledges several letters from Dr. R.S. dated in July 2006, January 2007, January 2008, September 2008, January 2010, and August 2010.  In his July 2006 letter, Dr. R.S. opined that it was felt that the Veteran had chronic bronchitis and asthma that should be service connected.  No rationale was provided, however, and for this reason, the Board finds the opinion of the VA examiner to be far more probative.  In his January 2007 letter, Dr. R.S. noted the Veteran had a history of smoking three packs a day in service and essentially opined that the Veteran's respiratory condition, to include emphysema and shortness of breath, was caused by smoking tobacco in service.  The Board notes, however, that service connection is generally precluded for disabilities caused by using tobacco.  See also 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300(a) (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service); cf. VAOPGCPREC 6-2003 (October 28, 2003) (service connection is not precluded secondary to tobacco use after the veteran's service where a tobacco use disorder is proximately due to a service-connected disability).  In his January 2008 and September 2008 letters, Dr. R.S. reiterated his opinion that the Veteran's respiratory conditions had their onset in service.  Regardless, again, as Dr. R.S. opines that the Veteran's respiratory conditions are due to smoking tobacco, the fact that it may have had its onset in service is of no consequence.  Then, in January 2010, Dr. R.S. opined instead that the Veteran's respiratory conditions were caused by exposure in service to volcanic ash and coal smoke.  No rationale was provided however, including for the deviation from his prior opinions linking the Veteran's respiratory conditions to his smoking history.  Then, in an August 2010 letter., Dr. R.S. opined that the Veteran's lung condition was related to his in-service pneumonia.  Due to the inconsistency in the above opinions of Dr. R.S., and the lack of rationale provided, the Board finds them all to lack probative value, and that the opinion of the VA examiner is by far more probative.

The Board acknowledges that the Veteran essentially asserts that he has experienced respiratory problems since service, which the Board finds to be credible.  The Board also acknowledges his assertions that he had exposure in service to volcanic ash and coal smoke.  While the Veteran's reported exposure and symptomatology may be credible, at the same time, the Board finds that the Veteran, as a lay person, is not competent to etiologically link his current respiratory condition to pneumonia or environmental exposure in service, which the Board finds requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Based on the VA examiner's medical expertise and thorough rationale, the Board finds the opinion of the VA examiner regarding the etiology of the Veteran's respiratory conditions to be far more probative.  In addition, the Board notes that the Veteran himself, at a time, has opined that his continued respiratory infections were caused by smoking tobacco, for which there may be no service connection.  See Statement, May 2007.

As a final matter, the Board acknowledges the article submitted by the Veteran regarding vog in Hawaii.  The Board notes, however, that this article does not tend to etiologically link the Veteran's respiratory conditions to service.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a respiratory disability, to include asthma, pneumonia, or COPD, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection allergic dermatitis is denied.

Entitlement to service connection for a respiratory disability, to include asthma, pneumonia, or COPD, is denied.


REMAND

The Veteran claims that he has allergic rhinitis that is related to service.  

In January 2012, the Board remanded the Veteran's claim so that he could be provided with a new VA examination by a VA examiner who had not previously examined the Veteran.  The Board asked the examiner, among other things, to provide a more detailed rationale for his prior conclusions, to address the Veteran's in-service complaints of hay fever, and to address his complaints at separation of hay fever and other respiratory complaints (e.g., ear nose and throat trouble and frequent upper respiratory infections).  While the Board acknowledges that a new April 2012 VA examination was performed, unfortunately, it was performed by the same VA examiner who had previously performed the March 2010 VA examination and June 2010 addendum and, therefore, the Board finds that another remand is necessary to provide the Veteran with another VA examination by a new VA examiner who has never previously examined or treated the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the nature and etiology of any allergic rhinitis condition by a new VA examiner who has not previously evaluated the Veteran, on a fee basis if necessary.  If the Veteran is found to have allergic rhinitis, please opine as follows: (a) whether the condition constitutes a congenital or developmental "defect" or "disease," (b) if it constitutes a congenital "defect," whether it was subject to any superimposed disease or injury in service, and (c) if it constitutes a congenital "disease," whether it was aggravated by service or whether any increase in disability was due to the natural progression of the disease.

If the allergic rhinitis is not found to be congenital or developmental in nature, the examiner should indicate whether it is at least as likely as not that any allergic rhinitis condition is related to service, including but not limited to his history of pneumonia and hay fever in service.

The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.

Any opinion expressed must be accompanied by a complete rationale.

2.  Then, readjudicate the Veteran's claim.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


